Citation Nr: 0602585	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for organic mental 
disorder secondary to head trauma, with headaches, claimed as 
due to exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for severe left upper 
extremity pareses secondary to brachial plexus injury, 
claimed as due to exposure to herbicides.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder, 
claimed as due to exposure to herbicides.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for irritable bowel 
syndrome/stomach disorder, claimed as due to exposure to 
herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for an anxiety/sleep 
disorder, claimed as due to exposure to herbicides.
6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin 
disorder/rashes, claimed as due to exposure to herbicides.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cardiovascular 
disorder, claimed as due to exposure to herbicides.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for a respiratory 
disorder, claimed as due to exposure to herbicides.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for impaired vision, 
claimed as due to exposure to herbicides.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss, 
claimed as due to exposure to herbicides.

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for a liver disorder, 
claimed as due to exposure to herbicides.

12. Whether new and material evidence has been received to 
reopen a claim of service connection for non-specific 
urethritis, claimed as due to exposure to herbicides.

13.  Whether new and material evidence has been received to 
reopen a claim of service connection for lower extremity 
weakness, claimed as due to exposure to herbicides.

14.  Whether new and material evidence has been received to 
reopen a claim of service connection for numbness of the 
fingers and hands, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2001 
decision of the Phoenix Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was before the Board in July 
2003, when it was remanded to the RO for additional 
development and to provide the veteran notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  A May 1996 rating decision denied 14 claims seeking 
service connection for an organic mental disorder secondary 
to head trauma; severe left upper extremity pareses secondary 
to brachial plexus injury; a seizure disorder; irritable 
bowel syndrome/stomach disorder; an anxiety/sleep disorder; a 
skin disorder/rashes; a cardiovascular disorder; a 
respiratory disorder; impaired vision; hearing loss; a liver 
disorder; non-specific urethritis; lower extremity weakness; 
and numbness of the fingers and hands; all claimed as due to 
herbicide exposure, essentially on the basis that no 
disability claimed was shown to be related to service.  

2.  An unappealed December 1998 rating decision declined to 
reopen any of the 14 claims, again finding, essentially, that 
none of the disabilities was shown to be related to service.  
3.  Evidence received since the December 1998 rating decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether any of the 14 
disabilities at issue is related to service; it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSION OF LAW

Evidence received since the December 1998 RO decision is not 
new and material, and the claims of service connection for an 
organic mental disorder secondary to head trauma; severe left 
upper extremity pareses; a seizure disorder; irritable bowel 
syndrome/stomach disorder; an anxiety/sleep disorder; a skin 
disorder/rashes; a cardiovascular disorder; a respiratory 
disorder; impaired vision; hearing loss; a liver disorder; 
non-specific urethritis; lower extremity weakness; and 
numbness of the fingers and hands; each claimed as due to 
exposure to herbicides, may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Here, the veteran was provided content-complying notice in a 
June 2002 statement of the case (SOC), in January 2004 and 
March 2005 correspondence from the RO, and in a July 2005 
supplemental SOC (SSOC).  He was notified (in the SOC, in the 
January 2004 and March 2005 correspondence, and in the SSOC) 
of everything required, and those documents specifically 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claims.  While full content-
complying notice was not provided prior to the rating 
decision on appeal, the veteran has had ample opportunity to 
respond and supplement the record subsequent to the notice, 
and has had ample opportunity to participate in the 
adjudicatory process.  He is not prejudiced by any notice 
timing deficiency.

Regarding content of notice, the June 2002 SOC and the July 
2005 SSOC advised the veteran of the controlling law and 
regulations, of what the evidence showed, and why the claims 
were denied.  He was advised by the January 2004 and March 
2005 correspondence, and the SOC and SSOC, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  While he was 
not specifically informed of the definition of "new and 
material evidence" in the January 2004 correspondence, the 
SOC, the March 2005 correspondence, and the SSOC expressly 
defined "new and material evidence," and advised the 
veteran of what information and evidence VA needed from him.  
The RO asked him to submit, or provide releases for VA to 
obtain, any pertinent records.  He was expressly asked to let 
VA know "[i]f there is any other evidence or information 
that you think will support your claim," and to send to VA 
"any evidence in your possession that pertains to your 
claim."  (See March 3, 2005 letter).  Everything submitted 
to date has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in July 2003.  The development has been completed 
and the additional evidence was considered by the RO.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record 
(including service medical records) has been secured.  A 
decision review officer reviewed the case de novo (see June 
2002 SOC), and subsequently the claim was again reviewed de 
novo (see July 2005 SSOC).  Notably, in a claim to reopen the 
duty to assist by obtaining a medical opinion does not attach 
until the claim is indeed reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Evidentiary development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield, supra; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the RO initially denied service connection for 
the 14 disabilities at issue in May 1996.  The veteran 
perfected an appeal of the May 1996 decision, but he withdrew 
his "entire appeal" via a VA Form 21-4138 dated July 30, 
1998.  He filed an application to reopen all 14 claims in 
August 1998.  In a December 1998 decision, the RO declined to 
reopen the claims, and the veteran did not appeal that 
decision.  He again sought to reopen all 14 claims in October 
2000, and as noted above, the RO again declined to reopen the 
claims in February 2001.  The May 1996 and December 1998 
rating decisions essentially found that the evidence then of 
record failed to show that any of the claimed disorders was 
related to (and incurred or aggravated in) service.  The 
December 1998 rating decision is the last final decision of 
record in the matter of entitlement to service connection for 
the 14 disabilities at issue.  

The evidence of record in December 1998 included service 
medical records which are entirely silent for complaints or 
clinical findings pertaining to a psychiatric disorder of any 
kind, head trauma of any sort, headaches, an injury involving 
the left upper extremity and/or brachial plexus, any type of 
seizure disorder; a sleep disorder; a cardiovascular disorder 
of any kind; impaired vision; hearing loss; a liver disorder; 
non-specific urethritis; lower extremity weakness; and/or 
numbness of the fingers and hands.  A January 1967 report of 
examination on his enlistment is negative for any disease or 
disorder related to any of the 14 disabilities at issue in 
this case.  Clinical evaluation of all the veteran's bodily 
systems was normal.  

The veteran's service medical records show that he was 
treated for numerous health problems during service, 
including a cut between the toes of the right foot in April 
1967, diagnosis of redundant prepuce in November 1967 (noted 
as a problem primarily involving personal hygiene), treatment 
of penile discharge with burning on urination in January 
1968, treatment for recurrence of redundant prepuce, and for 
perineal tenderness at the base of the scrotum in February 
1968, treatment for redundant prepuce in May 1968, treatment 
of venereal warts from June through January 1969, a 
circumcision that was performed in September 1968, diagnosis 
and treatment of rhinitis in October 1968, complaints of a 
burning sensation on urination and treatment of an upper 
respiratory infection in December 1968, and complaints of 
right hand swelling (and clinical findings of minimal 
tenderness on palpation and normal X-rays) in March 1969.  

An April 1969 clinical record shows complaints and treatment 
of gastric pain in the lower abdomen over the prior three 
days.  The diagnosis was possible gastroenteritis.  A July 
1969 clinical record shows further complaints of abdominal 
discomfort approximately twice weekly, lasting one-half hour 
and relieved by sleeping.  The diagnosis was irritable bowel.  
A September 1969 clinical record shows complaints of an upper 
respiratory infection of one day's duration, with symptoms 
including a light cough, and some head congestion.  In 
November 1969 the veteran complained of pain and tenderness 
of the left ankle of two weeks duration, allegedly incurred 
when the veteran jumped approximately three feet and twisted 
his ankle while he was "on the line" in DaNang.  X-rays 
were negative for fracture.  Further complaints of urethral 
discharge were noted in a November 1969 clinical record.  A 
December 1969 clinical record shows complaints of athlete's 
foot and a sore on the right foot.  The diagnosis was 
classical lesions of tinea pedis, with a superficially 
infected abrasion on the right instep.  

The March 1970 report of the veteran's service separation 
examination is negative for complaints or clinical findings 
pertaining to any of the 14 disabilities at issue.  Other 
than a laceration scar noted on the left cheek of his face 
and a tatoo on the left hand, clinical evaluation of all 
bodily systems was normal.  

The veteran's service personnel records reflect that his 
active service did not include any service in the Republic of 
Vietnam.  While they show that he had more than two years and 
five months of foreign and/or sea service, he was stationed 
at Subic Bay.  

The earliest postservice medical evidence of record consists 
of March 1984 emergency room reports from a private medical 
facility, showing that the veteran was treated for second 
degree burns to the left hand and right lower leg that were 
sustained when he attempted to light a "warming fire."  

Private medical records from January to August 1989 reveal 
that the veteran was hospitalized in January and February 
1989 when he was found unconscious in an alley after being 
physically assaulted.  He reportedly was struck on the head 
with a crowbar, and his injuries consisted of a large right 
parietal cranial depression, with multiple bone fragments 
deep in the brain parenchyma, and hemorrhagic contusions.  He 
underwent a right parietotemporal craniotomy with elevation 
of the depressed fragments.  When he was discharged to 
rehabilitation, he exhibited residual neurocognitive 
deficits, a total flaccid paralysis of the left upper 
extremity and slight bilateral ataxia of the lower limbs, but 
no major motor or sensory loss.  On discharge from the 
hospitalization, the diagnoses were compound comminuted 
fracture of the skull (parietal), paralysis of the left upper 
limb secondary to the skull fracture, and rectal mucosal 
prolapse.  The remainder of the private records dated through 
August 1989 show complaints of "seizures" and Dilantin 
treatment for seizures.  The private records are negative for 
any reference to the veteran's service.  

On VA general medical examination in October 1989, it was 
noted that the veteran suffered a fractured skull, a left 
shoulder injury, and a cervical spine injury in the January 
1989 assault, and he subsequently developed seizures and left 
arm weakness.  The examiner reported that the veteran 
suffered brain damage with a loss of temper and loss of 
memory.  The diagnoses were residuals of a closed head injury 
with post-concussive seizures, fractured skull, left shoulder 
contusion with weakness of the left upper extremity, 
neurocognitive defects, musculoligamentous strain of the 
cervical spine, and hemorrhoids.  

On VA neurological examination in October 1989 (consisting of 
mental status, cranial nerve, and motor and sensory status 
examinations), it was noted that the veteran had a number of 
disciplinary infractions in service, and that he was not 
recommended for reenlistment.  The veteran reported that he 
sustained a head injury prior to the one he sustained in the 
January 1989 assault.  The first allegedly occurred soon 
after separation from service, when he was hit on the back of 
the head by a "jack."  He indicated that he received no 
medical attention for the first postservice head injury.  It 
was also noted that the veteran's use of alcohol had been 
associated with his military infractions.  Subsequent to 
service, the use of alcohol was associated with being 
incarcerated on a number of occasions.  He stated that 
fighting was involved in many of his alcoholic activities, 
and that he could have been hit on the head many times.  He 
also reported that he served in Vietnam as a "riverboat 
seaman."  Examination showed that the veteran's IQ and 
general information were consistent with the moron range.  
The cranial nerves showed left facial weakness.  Motor status 
showed a left faciobrachial paralysis with atrophy of the 
muscle on the entire left upper extremity.  The diagnosis was 
post-traumatic headache following two skull injuries, the 
second causing faciobrachial paralysis of a mild degree.  

On October 1989 VA examination for headaches, the veteran 
related that his "problems" began following the January 
1989 head injury.  He complained of trouble concentrating, 
difficulty sleeping, depression, and hemorrhoids.  While he 
did not report that he served in Vietnam, he told the 
examiner that his duties in service included "patrol 
transport."  Mild dementia secondary to head injury was 
diagnosed.  

On VA examination in December 1991, the diagnoses were 
dementia, headaches, and seizures secondary to a head injury, 
with severe paresis on the left upper extremity secondary to 
brachial plexus injury, with associated mild muscle atrophy 
of the left upper arm and forearm muscles.  The examination 
report is silent for any reference to the veteran's service.  
On VA psychiatric examination in March 1992, the veteran's 
January 1989 head trauma and follow-up medical care were 
noted.  His claims folder and VA clinical records were not 
available for the examiner's review.  The veteran reported 
that he served "in Vietnam on several occasions, functioning 
as 'a river rat.'"  He also reported that he had engaged in 
combat.  The examiner reported that there appeared to be no 
direct relationship between the January 1989 head trauma and 
the veteran's military experiences.  The diagnoses were 
organic mental disorder secondary to head trauma (with left-
sided weakness and subsequent seizure disorder); affective 
lability, with memory and cognitive deficits of a moderate 
degree; chronic post-traumatic stress disorder (PTSD) 
associated with Vietnam war time experiences (and seemingly 
worsening since the head injury); and past history of 
significant alcohol abuse, apparently less problematic since 
the head injury.  

On VA aid and attendance examination in November 1998, the 
veteran's various disabilities and their effect on his 
ability to function were described.  

Evidence received subsequent to the December 1998 rating 
decision is as follows:

*	Copies of VA medical records that were already of record 
when the RO issued the December 1998 rating decision.

*	An October 2000 letter from a fellow serviceman of the 
veteran, who reported that he and the veteran were sent 
to Vietnam in 1968/1969 for six month tours, and that 
they both served on boats used for "river transport."  

*	Additional VA outpatient records dated from March 1984 
to June 2005, reveal diagnoses and report treatment of 
numerous health problems, including PTSD, depression, a 
seizure disorder, alcohol dependence, cannabis 
dependence (in remission), status post head injury with 
left hemiparesis, status post right ankle fracture, an 
allergic skin reaction (to Sudafed), nasal congestion 
and bronchitis, muscle spasm of the left upper 
extremity, and hemorrhoids.  A December 1987 clinical 
record shows complaints of blurred vision.  A January 
1988 clinical report shows complaints of a swollen right 
eye secondary to a recent fall.  An August 1991 record 
shows a diagnosis of a left forearm muscle injury 
secondary to a recent fall.  A December 2000 outpatient 
record shows a diagnosis of itchy skin rash, cause 
undetermined.  Numerous treatment records also document 
the veteran's participation in a VA substance abuse 
treatment program.  The additional VA medical records 
are negative for any clinical finding or medical opinion 
regarding a link, or nexus, between any of the 14 
disabilities for which service connection is claimed and 
the veteran's service.  Several of the outpatient 
records indicate that the veteran reported to VA health 
care providers that he served aboard assault watercraft 
in Vietnam.  

Legal Criteria and Analysis

As noted above, the issues of entitlement to service 
connection for right leg, right knee, and low back disorders 
were last finally denied by the RO in December 1998.  The 
veteran was properly notified of that decision and of his 
appellate rights, and did not appeal it.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The VCAA provides that specific VA action is required to 
assist in developing a claim.  However, it also states that 
nothing in the section shall be construed as requiring VA to 
reopen a previously disallowed claim except when new and 
material has been presented or secured.  See 38 U.S.C.A. 
§ 5103A.

Regarding materiality, the Court has held that newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (including, as 
pertinent here, cardiovascular-renal disease, psychoses, 
epilepsies, and sensorineural hearing loss (as organic 
disease of the nervous system)) becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, notwithstanding that there 
is no record of evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases (including, as 
pertinent here, chloracne or other acneform disease 
consistent with chloracne, and acute and subacute peripheral 
neuropathy) which are attributable to Agent Orange exposure 
for veterans who served in the Republic of Vietnam from 
January 1962 through May 1975.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a).  

As service connection was previously denied based on findings 
that the evidence did not show a nexus between any of the 14 
claimed disabilities at issue and service, for new evidence 
to be material it would have to tend to relate a disability 
at issue to the veteran's active service.  [Significantly, 
although the veteran has claimed service connection for each 
of the disabilities at issue as secondary to herbicide (Agent 
Orange) exposure, the evidence does not show a that any 
disability at issue involves a diagnosis of a disease 
enumerated in 38 C.F.R. §  3.309(e).  Consequently, the 
presumptions afforded based on herbicide (Agent Orange) 
exposure do not apply, and there is no reason to belabor at 
this point whether or not the veteran had undocumented 
service in the Republic of Vietnam, as he alleges.]   

Photocopies of VA medical records that were associated with 
the claims folder and were considered prior to the RO's 
December 1998 decision are merely duplicate evidence, and not 
"new."  

The additional VA outpatient records dated from March 1984 to 
June 2005 are "new" in they were not before the RO at the 
time of the December 1998 decision.  However, as they simply 
reflect that he complained of, and received treatment for, 
numerous medical disorders, including the 14 disabilities (or 
symptoms related thereto) at issue in this case, and do not 
tend to relate the disorders at issue to service, they do not 
bear specifically on the matters under consideration, and are 
not material.  

The statements of the veteran and fellow serviceman to the 
effect that the veteran was exposed to Agent Orange while 
serving in Vietnam (which are not supported by official 
records) are irrelevant (because a 38 C.F.R. § 3.309(e) 
enumerated is not at issue), and also do not bear on the 
matter at hand and are not material.  Regarding the veteran's 
own opinion/assertions that the 14 disabilities at issue are 
related to service, such opinion is not competent evidence, 
as he lacks medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In sum, the Board no item of evidence received subsequent to 
the RO's December 1998 decision bears directly and 
substantially upon the specific matters at hand, or is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for an 
organic mental disorder secondary to head trauma, with 
headaches; severe left upper extremity pareses secondary to 
brachial plexus injury; a seizure disorder; irritable bowel 
syndrome/stomach disorder; an anxiety/sleep disorder; a skin 
disorder/rashes; a cardiovascular disorder; a respiratory 
disorder; impaired vision; hearing loss; a liver disorder; 
non-specific urethritis; lower extremity weakness; and 
numbness of the fingers and hands; each claimed as due to 
exposure to herbicides.  In fact, to the extent that any 
competent evidence added to the record since December 1998 
does address the matter of the etiology of a disability at 
issue, it points to a postservice (trauma) cause for such 
disability.  Accordingly, the additional evidence received 
since December 1998 is not "new and material evidence," and 
the claims may not be reopened.




ORDER

The appeal to reopen the claims of service connection for an 
organic mental disorder secondary to head trauma, with 
headaches; severe left upper extremity pareses secondary to 
brachial plexus injury; a seizure disorder; irritable bowel 
syndrome/stomach disorder; an anxiety/sleep disorder; a skin 
disorder/rashes; a cardiovascular disorder; a respiratory 
disorder; impaired vision; hearing loss; a liver disorder; 
non-specific urethritis; lower extremity weakness; and 
numbness of the fingers and hands; each claimed as due to 
herbicide exposure, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


